Mr. Special Justice Harbisoh
(dissenting).
I am unable to agree with the construction of T.C.A; sec. 20-401 pronounced in the majority opinion. This statute is a venue statute, and is codified in a Chapter of the Code captioned, “Venue of Actions.” I cannot conceive that it has any reference to anything other than procedure in Tennessee courts, or that it evinces any policy considerations so as to repel persons who live in other states from access to Tennessee courts, when they may legitimately obtain service of process and bring their suits in the Tennessee courts.
In the present case all parties resided in the same county of the State of Georgia, and an automobile accident happened in another county in Georgia. All parties resided in Walker County, Georgia, and the accident occurred in Catoosa County, in that state. The plaintiffs were, however, able to obtain-personal service of process fipón'thé defendants in-Hamilton Gofinty, Tennessee.-The decision today repels them from access to the Tennessee *414courts upon tlie ground that all of the parties are residents of the same county in another state.
As stated, I simply cannot agree. I recognize that the “localizing” provisions of the second sentence of T.C.A. sec. 20-401 have undergone some change in the series of codifications which have occurred since the sentence was first added to the statutes in 1849. As explained in the majority opinion, in the Code of 1858 the localizing provision was to the effect that if the plaintiff and defendant both reside in the same county “in this state,” such action shall be brought in the county of their residence.
The words “in this state” were not in the original Public Acts of 1849 except with reference to the courts of the state. They did not refer to residence of the litigants. In later codifications, the words “in this state” were elided entirely. The majority opinion finds in this elision an intent on the part of the Legislature to confine citizens of other states, who live in the same county in such other states, to the courts of the county of their residence.
This, in my opinion, simply does not follow. I think it much more likely that the codifiers elided the words “in this state” simply upon the basis that they were surplus-age. As stated, the statute is a venue statute only, and the second sentence of the present T.C.A. sec. 20-401 simply provides that when the plaintiff and defendant reside in the same county, the suit shall be brought in the county of their residence. The first sentence of this section provides that in transitory actions the right of action follows the person of the defendant unless otherwise expressly provided.
*415I agree with the majority opinion that the State of Tennessee could deny non-residents access to certain of its court upon the same conditions and under the same circumstances that it denies access to such courts by residents of this state who reside in the same county of the state. I simply do not think that the Legislature did deny access by T.C.A. sec. 20-401, and I know of no other statute which does so.
We were told in oral argument of this case that the problem created here is one that exists in many of the border cities and counties of Tennessee. It is argued that the defendant, who is sued in Tennessee, cannot subpoena witnesses from G-eorgia to testify, and cannot conveniently take depositions in Georgia without obtaining special commissions, et cetera, from the Tennessee courts. This may be a legitimate problem, and it is quite possible that the Legislature of Tennessee could deny access to citizens of other states under these circumstances. As stated, however, in my opinion it simply has not done so.
I do not understand that the majority opinion necessarily would be applicable to a situation where an accident occurred in Tennessee, and the plaintiff was able to obtain service of process and venue through the nonresident motorists statute, T.C.A. sec. 20-224 et seq. This, however, is not entirely clear to me from the majority opinion. This Court held in Thomas v. Altersheler, 191 Tenn. 640, 235 S.W.2d 806 (1951), that the non-resident motorists statute was available to non-resident plaintiffs as well as to resident plaintiffs. The Court held that where a non-resident plaintiff wishes to sue a non-resident defendent in Tennessee under this statute, venue shall be in the county where the accident occurred. In *416the pres.ent case, suppose that, the plaintiff and. the defendants all resided in Walker. County, Georgia, but the cause of action, arose in Hamilton County. Would the Court hold .that the parties must litigate their case in Georgia and deny access to the Hamilton County, Tennessee courts? I cannot think that this is the intention of the majority.. Yet, it cannot be denied, that “under the same circumstances” two residents of the same county of Tennessee> other than Hamilton County, would be denied access to the Hamilton County court. That is, if the plaintiff and defendant both resided in Davidson County, Tennessee, but had an automobile accident in Hamilton County, they could not litigate with one another except in the courts of Davidson County, Tennessee. Literally applied, the majority opinion would confine two parties resident in Walker County, Georgia to that county in Georgia, even though the accident occurred in Tennessee, although there is no showing that the State of Georgia has any such restrictive venue statutes.
For these reasons, I would simply construe T.C.A. sec. 20-401 as being a venue statute, and in my opinion the second sentence thereof has reference only to persons who reside in the same county of Tennessee. I would affirm the judgment of the trial court in overruling the plea in abatement filed herein.